Citation Nr: 0010638	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-06 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly pension based upon a need for 
regular aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from July 1954 to May 
1956, and from October 1961 to July 1962.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a January 1998 rating action, 
with which the veteran expressed disagreement in March 1998.  
A statement of the case was issued later that month, and the 
appeal was perfected upon the receipt at the RO of a VA Form 
9 (Appeal to Board of Veterans' Appeals) in April 1998.  In 
January 2000, the veteran and his spouse appeared at a Travel 
Board hearing conducted at the RO by the undersigned.   
Thereafter, the case was forwarded to the Board in 
Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is neither blind nor a patient in a nursing 
home.

3.  The veteran's disabilities do not render him unable to 
care for his daily personal needs without assistance from 
others, or unable to protect himself from the hazards and 
dangers of daily living.

4.  The veteran is rated 100 percent disabled due to squamous 
cell carcinoma of the left tongue, but it is not shown that 
he has a separate disability or disabilities independently 
ratable at 60 percent or more, or that he is substantially 
confined to his immediate premises.  


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
a need for regular aid and attendance or being housebound 
have not been met. 38 U.S.C.A. §§ 1502, 1521 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.351, 3.352 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veteran's claim well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991), in that his claim 
is plausible under the law.  See Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Once it has been determined that a claim 
is well grounded, VA has a statutory duty to assist the 
veteran in the development of evidence pertinent to the 
claim.  38 U.S.C.A. § 5107.  In this regard, the Board notes 
that the veteran has been examined in connection with his 
claim for benefits, and he and his wife have offered 
testimony to the undersigned with respect to his claim.  In 
these circumstances, the Board is satisfied that all 
available evidence necessary for an equitable disposition of 
this appeal has been obtained.

Under applicable criteria, a veteran of a period of war who 
is permanently and totally disabled, and who is in need of 
regular aid and attendance or is housebound, is entitled to 
increased pension. 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 
3.351.

To establish entitlement to special monthly pension based on 
the need for regular aid and attendance, the veteran must be 
a patient in a nursing home on account of mental or physical 
incapacity; or be blind or so nearly blind as to have 
corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502, 1521; 38 
C.F.R. § 3.351.  Determinations as to factual need for aid 
and attendance must be based upon actual requirements of 
personal assistance from others.  In making such 
determinations, consideration is given to such conditions as: 
inability of the veteran to dress or undress himself or to 
keep himself ordinarily clean and presentable; frequent need 
to adjust prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care and assistance on a regular basis 
to protect the veteran from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352; see Turco v. 
Brown, 9 Vet.App. 222 (1996).

If a veteran does not qualify for increased pension based on 
a need for aid and attendance, increased pension may be paid 
if, in addition to having a single permanent disability rated 
at 100 percent under the rating schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or he must be permanently housebound by 
reason of disability (meaning substantially confined to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area).  38 U.S.C.A. §§ 1502, 1521; 38 
C.F.R. § 3.351.

A review of the record in this case reflects that, following 
a second surgery for recurrent squamous cell carcinoma of the 
posterior left tongue in May 1997, the veteran submitted an 
application for pension benefits in August 1997.  Shortly 
thereafter, the veteran under went an examination for 
housebound status or permanent need for regular aid and 
attendance.

The report from this examination reveals that the veteran was 
described as thin, weighing 142 pounds on a 5-foot, 11-inch 
frame, and had a weakened grip in his left hand, with limited 
motion of the left shoulder.  At the same time, however, it 
was noted that the veteran had come unaccompanied for the 
examination, and apparently had no limited motion of his 
lower extremities.  It was also noted that he was able to 
walk without the assistance of another person, although he 
experienced increased shortness of breath when walking a 
level distance of about 1/8 mile.  In addition, while the 
examining physician indicated that the veteran required "the 
daily personal health care services of a skilled provider 
without which the veteran would require hospital, nursing 
home or other institutional care," the specific health care 
services considered to be so necessary were not set forth.  

In a January 1998 rating action, the RO determined that the 
veteran's non-service- connected left tongue carcinoma was 
100 percent disabling, and that he met the basic eligibility 
requirements for pension benefits.  (The actual payment of 
that benefit was not awarded to the veteran, however, due to 
his excessive income.)  The RO also determined that the 
veteran was not entitled to special monthly pension benefits 
based on the need for aid and attendance or being housebound.  

Subsequently obtained records reflect that the veteran was 
seen on a monthly basis for follow-up after his May 1997 
surgery, through December 1997.  During this time, the 
veteran apparently underwent some radiation treatment.  

At the hearing conducted by the undersigned, testimony was 
taken to the effect that the veteran lives with his wife in a 
single-story home, and that the veteran's wife assists the 
veteran with keeping his appointments, taking medication, and 
preparing meals so that the veteran will not choke on his 
food.  It was also brought out that the veteran lost his 
teeth due to his radiation treatment; that he needs help in 
pulling shirts over his head, and to remember not to stay in 
the sun too long to avoid facial swelling.  On those 
occasions when the veteran's tongue becomes swollen, he 
testified that his speech becomes garbled, and his wife will 
speak on his behalf.  (That did not occur during the course 
of the hearing.)  Furthermore, while the veteran testified 
that he continues to drive, he also indicated that his wife 
assists him by pointing out traffic signals, and other 
approaching vehicles.  

On the foregoing record, it is clear that the veteran is not 
a patient in a nursing home, as he currently resides with his 
wife in their single-story home.  Likewise, he is not blind 
or nearly so, as he continues to drive his car.  Furthermore, 
while the veteran may need some assistance in putting on a 
pullover shirt, the record does not reflect that he is unable 
to dress or undress himself or to keep himself ordinarily 
clean and presentable.  The record also does not reflect that 
the veteran requires any assistance with the adjustment of 
any prosthetic or orthopedic appliances, and, while he 
apparently requires a soft diet, the evidence does not show 
that he is incapable of feeding himself.  Similarly, there is 
no evidence showing an inability by the veteran to attend to 
the wants of nature; or an incapacity which requires care and 
assistance on a regular basis to protect him from hazards or 
dangers incident to his daily environment.  

While we recognize that one physician made a notation, in the 
August 1997 examination report described above, that the 
veteran required the daily personal health care services of a 
skilled provider without which he would require hospital, 
nursing home or other institutional care, the basis for that 
conclusion was certainly not made clear in that examination 
report itself.  That document reflected that the veteran was 
unaccompanied to the place of the examination, and that he 
could walk without assistance.  Moreover, it was not shown 
that he was incapable of self feeding, clothing himself or 
attending to the needs of nature.  Under the foregoing 
circumstances, the Board finds that, while the veteran 
apparently receives valuable assistance from his wife during 
the course of his day, he has not shown that he meets the 
criteria contemplated for an award of aid and attendance 
benefits, and accordingly, his appeal in that regard is 
denied.   

As to the veteran's eligibility for pension benefits paid at 
the housebound rate, it was previously noted that a claimant 
may qualify for those benefits if, in addition to having a 
single permanent disability rated 100 percent disabling under 
the Schedule for Rating Disabilities (not including ratings 
based upon unemployability under 38 C.F.R. § 4.17), the 
claimant has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or he is permanently housebound by reason of 
disability or disabilities.  This latter requirement is met 
when the claimant is substantially confined to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and when it is reasonably 
certain that the disability or disabilities and resultant 
confinement will continue throughout his or her lifetime.  38 
U.S.C.A. §§ 1502(c), 1521(e) (West 1991); 38 C.F.R. § 
3.351(d) (1999).

In this case, the veteran has been rated as 100 percent 
disabled due to his squamous cell carcinoma of the left 
tongue, effective from August 1997.  Under the applicable 
Diagnostic Code in the Rating Schedule, DC 7343, such a 
disorder is rated at 100 percent for one year following the 
cessation of surgical, X-ray, antineoplastic chemotherapy, or 
other therapeutic procedure.  It is not apparent, from the 
records before us, whether the veteran's treatment for his 
tongue cancer continues, or, if it has ceased, when that 
cessation occurred.  In any event, we will assume, for 
purposes of this decision, that his 100 percent rating 
continues to be supported by his medical condition and/or 
ongoing treatment modalities.

In addition to the carcinoma of the tongue, the veteran 
apparently also has some impairment affecting his left upper 
extremity, as indicated in the report of the examination 
conducted in August 1997.  Moreover, the veteran testified, 
in January 2000, that he had some vision and hearing 
problems, and that he lost all his teeth following his 
radiation treatment.  

As to the evaluation of the disabilities other than the 
tongue carcinoma, the Board notes that replaceable missing 
teeth are rated non-compensably disabling under the 
provisions of the Schedule for Rating Disabilities, at 
38 C.F.R. § 4.150, Diagnostic Code 9913.  Therefore, since 
the veteran testified that he was, in fact, provided dentures 
for his missing teeth (although he is apparently less than 
fully satisfied with them), he is not entitled to more than a 
0 percent rating for that particular condition.  As to the 
veteran's vision and hearing complaints, the Board notes that 
the available medical records do not reflect that any 
attention was given to these problems.  Moreover, the veteran 
apparently remains licensed to drive an automobile, and, as a 
result, it would be reasonable to conclude that any 
impairment arising from either hearing loss or diminished 
visual acuity would not, either individually or in 
combination, result in a disability evaluation that even 
approaches a 60 percent rating.  (A 60 percent rating for 
impairment of visual acuity may be made with vision in one 
eye of either 5/200, 10/200, 15/200, or 20/200, and 20/100 in 
the other eye.  38 C.F.R. § 4.84, Diagnostic Codes 6073, 
6076.)  

Similarly, any evaluation for a weakened left hand grip, or 
limitation of motion of the left arm, as mentioned in the 
August 1997 examination report, would also not approximate 
the criteria for a 60 percent rating under the Schedule for 
Rating Disabilities.  In this regard, we observe that to 
warrant a 60 percent rating for a shoulder disability would 
require that there be a false flail joint, and to warrant 
even a compensable evaluation for impairment of the fingers 
would require the presence of ankylosis.  (See Diagnostic 
Codes 5202, 5216-5227.)  No such conditions, however, have 
either been alleged or shown in this case.  

Furthermore, the evidence fails to show that the veteran is 
substantially confined to his dwelling and the immediate 
premises.  As indicated above, he appeared for the hearing 
conducted at the RO in January 2000, he testified that he 
continues to drive his car, and he was unaccompanied at the 
examination conducted for VA purposes in August 1997.  All of 
these facts are inconsistent with the veteran's being 
confined to his dwelling or immediate premises, and, under 
the circumstances of this case, the Board concludes that the 
criteria for an award of special monthly pension based on 
housebound status are not met.  


ORDER

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance or being housebound is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


